DISMISS and Opinion Filed May 3, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00306-CV

        TEXAS PARKS AND WILDLIFE DEPARTMENT AND
    JOHN SILOVSKY, WILDLIFE DIVISION DIRECTOR, Appellants
                            V.
    RW TROPHY RANCH, LTD. AND ROBERT WILLIAMS, Appellees

                On Appeal from the County Court at Law No. 2
                           Kaufman County, Texas
                     Trial Court Cause No. 110299-CC2

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                          Opinion by Justice Goldstein
      Appellants Texas Parks and Wildlife Department and John Silovsky, Wildlife

Division Director (collectively the Department) filed this interlocutory appeal of the

trial court’s April 1 temporary restraining order (TRO). The Department asserted in

its notice of appeal that the TRO implicitly denied its plea to the jurisdiction and

was, therefore, appealable pursuant to section 51.015(a)(8) of the civil practice and

remedies code. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (order

granting or denying a plea to the jurisdiction by governmental unit is subject to

interlocutory appeal). Appellees RW Trophy Ranch, Ltd. and its owner Robert
Williams (collectively the Ranch), have filed a motion to dismiss the appeal for want

of jurisdiction.

        In the underlying case, the Ranch, a deer breeding facility, and Williams sued

the Department to prevent it from implementing a plan to slaughter all of its deer in

an effort to contain an outbreak of chronic wasting disease – a contagious and fatal

neurodegenerative disorder.            After the trial court signed an initial TRO, the

Department filed a plea to the jurisdiction. At the conclusion of the March 29

hearing on the Department’s plea, the Ranch announced that it intended to file a

second request for a TRO. It asked the trial court to grant its second request and

defer ruling on the Department’s plea until the trial court “has a chance to look at

some of the merits of the case.” The Ranch filed its request for a second TRO on

March 30. On April 1, after the parties had submitted their proposed orders, the trial

court signed a second TRO that enjoined the Department from killing the deer and

set a hearing date of April 13 for the Ranch’s application for a temporary injunction.

By its terms, the TRO expired on April 14.1

        The purpose of a TRO is to preserve the status quo and it restrains a party

from acting only during the pendency of a motion for temporary injunction. See In

re Spiritas Ranch Enterprises, L.L.P., 218 S.W.3d 887, 895 (Tex. App.—Fort Worth

2007, orig. proceeding). A TRO does not constitute a ruling on the merits. See



    1
     By order dated April 15, this Court stayed the Department from euthanizing and initiating postmortem
disease testing of the deer pending resolution of the motion to dismiss.
                                                  –2–
Fernandez v. Pimentel, 360 S.W.3d 643, 646 (Tex. App.—El Paso 2012, no pet.).

While an interlocutory appeal from the grant or denial of a temporary injunction is

allowed, no statutory provision permits an appeal from a temporary restraining

order. See Nikolouzos v. St. Luke’s Episcopal Hosp., 162 S.W.3d 678, 680 (Tex.

App.—Houston [14th Dist.] 2005, no pet.).

      In its motion to dismiss, the Ranch asserts the TRO which expired by its own

terms on April 14 is not appealable because it did no more than protect the status

quo for a period of fourteen days as allowed under rule 680 of the rules of civil

procedure. See TEX. R. CIV. P. 680. For this reason, the Ranch asserts, we lack

jurisdiction and the appeal should be dismissed.

      In its response to the motion to dismiss, the Department counters the TRO is

appealable because, in granting the TRO, the trial court implicitly denied its plea to

the jurisdiction which is subject to an interlocutory appeal. See TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(a)(8). The Department relies on two cases from this

Court. See Tex. Dep’t of Family & Protective Servs. v. ASI Gymnastics, Inc., No.

05-09-01469-CV, 2010 WL 2764793, at *1 n.2 (Tex. App.—Dallas July 14, 2010,

no pet.) (mem. op.); Abbott v. Jenkins, No. 05-21-00733-CV, 2021 WL 5445813, at

*5 (Tex. App.—Dallas Nov. 22, 2021, pet. pending) (mem. op.). Those cases are

distinguishable. Although this Court addressed the implied denial of pleas to the

jurisdiction, the appellant in each case appealed from a temporary injunction over

which we do have jurisdiction.        See TEX. CIV. PRAC. & REM. CODE ANN.

                                         –3–
§ 51.014(a)(4) (interlocutory order that grants or denies temporary injunction

appealable). By contrast, there is no statute giving this Court jurisdiction to review

a temporary restraining order.

      Additionally, the Department relies on Thomas v. Long, 207 S.W.3d 334 (Tex.

2006). The plaintiff in Thomas filed a motion for partial summary judgment on two

of her claims and the defendant filed a cross-motion for summary judgment in which

he challenged the trial court’s jurisdiction over those claims. See id. at 337. The

trial court granted the plaintiff’s motion and the defendant appealed. The court of

appeals dismissed the appeal because the record did not contain an order denying

the plea to the jurisdiction. The Supreme Court reversed. It held the trial court’s

granting partial summary judgment constituted an implicit rejection of Thomas’s

jurisdictional challenges asserted in his cross-motion for summary judgment because

the trial court could not have reached the merits without subject matter jurisdiction.

Id. at 339-40. The holding in Thomas is inapplicable because, unlike this case, the

trial court in Thomas made a ruling on the merits which it could not do without first

determining it had jurisdiction.

      Here, the TRO did nothing more than maintain the status quo for the allowable

amount of time under rule 680. On the record before us, it appears the trial court

implicitly deferred ruling on the plea to the jurisdiction in favor of entering the TRO

as requested by the Ranch at the hearing. We cannot construe the straight-forward

TRO as an implicit denial of the plea to the jurisdiction. Because there is no

                                         –4–
authority allowing review of a temporary restraining order, we grant the Ranch’s

motion, lift the stay issued by this Court’s April 15, 2022 order, and dismiss the

appeal. See TEX. R. APP. P. 42.3(a).




                                         /Bonnie Lee Goldstein/
                                         BONNIE LEE GOLDSTEIN
                                         JUSTICE



220306F.P05




                                       –5–
                               S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

TEXAS PARKS AND WILDLIFE                On Appeal from the County Court at
DEPARTMENT AND JOHN                     Law No. 2, Kaufman County, Texas
SILOVSKY, WILDLIFE DIVISION             Trial Court Cause No. 110299-CC2.
DIRECTOR, Appellants                    Opinion delivered by Justice
                                        Goldstein. Justices Molberg and
No. 05-22-00306-CV       V.             Smith participating.

RW TROPHY RANCH, LTD. AND
ROBERT WILLIAMS, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     It is ORDERED that appellees RW TROPHY RANCH, LTD. AND
ROBERT WILLIAMS recover their costs of this appeal from appellants TEXAS
PARKS AND WILDLIFE DEPARTMENT AND JOHN SILOVSKY, WILDLIFE
DIVISION DIRECTOR.



Judgment entered May 3, 2022




                                  –6–